*982The defendants met their respective prima facie burdens of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The plaintiff alleged, inter alia, that as a result of the subject accident, the cervical and lumbosacral regions of her spine, and shoulders, sustained certain injuries. However, the defendants provided competent medical evidence establishing, among other things, that those alleged injuries did not constitute serious injuries within the meaning of Insurance Law § 5102 (d) (see Rodriguez v Huerfano, 46 AD3d 794, 795 [2007]).
In opposition, the plaintiff failed to raise a triable issue of fact (see Jackson v Colvert, 24 AD3d 420, 420-421 [2005]; Lentini v Melina, 287 AD2d 550 [2001]). Accordingly, the Supreme Court properly granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against each of them. Dillon, J.E, Dickerson, Leventhal, Austin and Miller, JJ., concur. [Prior Case History: 2010 NY Slip Op 31735(U).]